By concurring in the foregoing opinion, I do not wish it to be implied that I think writ of prohibition should have been granted if the motion interposed in the trial court had been duly verified. I think the circuit court has ample jurisdiction to rule upon any motion or other pleading interposed by a defendant in any case *Page 886 
which such court has jurisdiction to try and dispose of. The jurisdiction to act necessarily carries with it the power to act erroneously, as well as to act correctly. Where a court is vested with jurisdiction to act in a case, the remedy for erroneous action is by appeal, not by writ of prohibition.